917 F.2d 24
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carlos E. COLLINS, Plaintiff-Appellant,v.Assistant Deputy Warden ARTHERTON, Deputy Warden Grinage,Robert Brown, Jr., Deputy Warden Wayne Jackson, InspectorGram, Inspector Moats, Inspector Leavey, A.R.U.M. Cady, C/OKeesler, C/O Goll, Defendants-Appellees.
No. 89-2390.
United States Court of Appeals, Sixth Circuit.
Oct. 23, 1990.

1
Before NATHANIEL R. JONES and RYAN, Circuit Judges, and WISEMAN, Chief District Judge.*

ORDER

2
Carlos Collins, a pro se Michigan prisoner, appeals the district court's judgment dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983 and Sec. 1985.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary, declaratory, and injunctive relief, Collins sued ten officials of the State Prison of Southern Michigan.  Collins alleged various violations of his constitutional rights and that the defendants conspired to deprive him of those rights.


4
The district court adopted the magistrate's report and recommendation and either dismissed or granted summary judgment for all defendants.  Collins filed a timely appeal.  In his brief, he requests appointment of counsel.


5
Upon review we conclude that the district court properly disposed of this case.  The court properly dismissed defendants Leavey, Brown, Keesler, and Goll, as it appears beyond doubt that Collins can prove no set of facts which would entitle him to relief.   See Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir.1988).  Further, the district court properly granted summary judgment to defendants Cady, Grinage, Gram, Jackson, Artherton, and Moats, as there is no genuine issue of fact and those defendants are entitled to judgment as a matter of law.  Fed.R.App.P. 56(c);  Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).


6
Accordingly, we deny Collins's request for counsel and affirm the district court's judgment for the reasons in the magistrate's report and recommendation filed on February 28, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Wiseman, Jr., Chief U.S. District Judge for the Middle District of Tennessee, sitting by designation